Citation Nr: 1819066	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  08-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the record.

The Board most recently remanded this issue in April 2016 for further evidentiary development.

In January 2017, the Board, in part, denied the issue of entitlement to a TDIU.

In September 2017, a Joint Motion for Partial Remand entered by the Court of Appeals for Veterans' Claims vacated and remanded the January 2017 Board decision to the extent that it denied entitlement to a TDIU.

Since the issuance of the June 2016 supplemental statement of the case, additional evidence has been added to the Veteran's claims file.  In a February 2018 correspondence, the Veteran's representative waived consideration of this evidence by the AOJ.


FINDING OF FACT

The Veteran's service-connected disabilities are not shown by the competent medical evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a November 2013 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2017).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran is currently in receipt of service connection for macular degeneration of the right eye, with retained foreign body, sclerotic cataract, and defective vision, with a 30 percent evaluation, and adjustment disorder with depressed mood, with a 30 percent evaluation.  His combined rating is 50 percent. 

Accordingly, his combined disability rating of 50 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b) (2017).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

Factual Background and Analysis

In the Veteran's original TDIU application, the Veteran indicated that the last time he worked was in 2000 as a bus driver.  However, he had to retire as a result of the vision in his right eye. 

In a January 2006 statement, a private physician indicated that the Veteran's vision made it difficult to drive, especially at night.  As a result, the examiner suggested that the Veteran should not drive professionally. 

At the Veteran's December 2010 Travel Board hearing, he testified that he originally stopped working as a bus driver due to a left arm injury.  However, he was unable to return due to his poor eyesight as he was unable to pass the necessary vision test.

The Veteran underwent a VA psychiatric examination in July 2011.  The examiner noted that the Veteran last worked as a bus driver 11 years ago and also held a GED.  The examiner noted that the Veteran's psychiatric condition had a minimal impact on his day-to-day functioning.  The examiner also reported that the Veteran was not working mainly due to his vision as he could no longer tolerate extended periods of driving a bus due to his vision impairment.  The examiner also indicated that the Veteran appeared to have adequate coping skills and supports.  

An August 2012 VA optometry evaluation noted that the Veteran felt that his right eye vision was getting weaker.  The treating physician noted that the Veteran had an education background of having an associate's degree in early childhood education.  He was currently retired.  The Veteran also noted an interest in "computer work" but indicated that his eyes were heavy and tired after 15 minutes of looking at a computer.  As a result, he felt the need to shut his eyes and was not able to do much computer work.  It was also noted that the Veteran had a 60 inch television about 12 feet away where he could see the whole screen, but could not read the channel guide and television print.  The Veteran was advised to constantly use his prescription wear glasses at all times.  

The Veteran underwent a VA eye examination in November 2013.  The examiner determined that the Veteran's eye condition impacted his ability to work due to his impaired depth perception and difficulty with peripheral vision of the right side and photosensitivity.  As a result of his visual disability, job tasks that involved the need for depth perception, driving and working under bright lights would not be suitable.  However, the examiner concluded that from a visual standpoint, the Veteran would not be excluded from all jobs. 

The Veteran underwent a VA eye examination in November 2015.  The examiner noted that the Veteran had stable acuity in each eye and his subjective complaints of glare, photosensitivity and difficulty with depth perception were also stable.  The examiner determined that the Veteran's eye condition did not impact his ability to work. 

The Veteran underwent a VA psychiatric examination in November 2015.  The Veteran reported that he retired because of his vision and arthritis.  He also reported that he then also tried to work part time delivering parts to gas stations and small stores but could not continue with this work due to his pain issue and poor eyesight.  The examiner noted that the Veteran was increasingly limited by his inability to see but he was not impaired enough yet to qualify for services through the Blind Center.  The examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

In a January 2018 Vocational Employee Assessment, a private certified rehabilitation counselor opined that it was more likely than not that the Veteran had been unable to secure gainful employment since 2000, when he was forced to stop working as a bus driver due to his visual impairment in his right eye.  The rehabilitation counselor noted that the Veteran had been forced to retire from his occupation as a bus driver when a vision examination revealed that he had visual impairment.  The rehabilitation counselor noted that the Veteran had completed a GED and had done about 8 months of college coursework over 30 years ago in early childhood education.  Notably, a 2001 psychological evaluation noted an IQ score that placed the Veteran within the borderline mental retardation range.  Currently, he was unable to work under bright lights, look at a computer screen for more than a few minutes and was unable to read for more than a few minutes before his vision became blurry.  The rehabilitation counselor opined that based upon a review of the Veteran's education, work skills, psychiatric symptoms and limitations with lack of vision in his right eye, lack of peripheral vision, lack of depth perception and inability to work in bright lights, there were no substantially gainful occupations requiring sedentary or greater physical demands for which the Veteran was expected to be able to perform.

The rehabilitation counselor indicated that the Veteran lacked the skills and vision to perform any sedentary or greater physical demand occupation.  He noted that sedentary occupations required good vision for prolonged computer use and reading.  The counselor also noted that occupations requiring light and greater physical demands for which he may be suited involve working in retail or manufacturing settings which reasonably require peripheral vision and depth perception, as well as the ability to read significant amounts of material including information on computer programs.  

As noted above, the Veteran's combined disability rating of 50 percent does not satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

On review of the record, the Board finds that the Veteran was not unemployable by reason of his service-connected disabilities and that referral to the Director, Compensation and Pension Services, for extra-schedular consideration is thus not warranted.  

The record demonstrates that the Veteran is currently retired but was formerly employed as a bus driver.  It therefore appears that his prior work experience involved mostly manual labor, and not sedentary work.  That alone, however, does not necessarily mean that the Veteran is not able to secure or follow a substantially gainful sedentary occupation.

While the Board is sympathetic for the restrictions that encompassed his service-connected disabilities, the evidence clearly demonstrates that the Veteran's service-connected disabilities did not preclude all forms of employment.  The Board notes that a treating physician on an August 2012 VA optometry evaluation reported that the Veteran noted an interest in "computer work" but indicated that his eyes were heavy and tired after 15 minutes of looking at a computer which resulted in him not being able to do much computer work.  Additionally, the November 2013 VA eye examiner indicated that the Veteran's eye disability impacted his ability to work due to his impaired depth perception and difficulty with peripheral vision of the right side and photosensitivity.  

However, the November 2013 the examiner also concluded that from a visual standpoint, the Veteran would not be excluded from all jobs.  Additionally, on the most recent VA eye examination in November 2015, the examiner specifically determined that the Veteran's eye condition did not impact his ability to work. 

Regarding the Veteran's service-connected psychiatric disability, a July 2011 VA examiner indicated that the Veteran appeared to have adequate coping skills and support while the most recent VA examiner in November 2015 summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This description fits squarely with the Veteran's current 30 percent disability rating for his psychiatric disorder which contemplates moderate symptomatology.  Additionally, at no point did any psychiatric treatment provider indicate that the Veteran's psychiatric disability impacted the Veteran's ability to work aside from the description of "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" as there is no demonstration that the Veteran's psychiatric disability resulted in total occupational impairment.

Notably, the record also contains evidence that the Veteran's ability to secure or follow a substantially gainful occupation has been impacted because of his service-connected disabilities.  As indicated above, in a January 2018 Vocational Employee Assessment, a private certified rehabilitation counselor opined that there were no substantially gainful occupations requiring sedentary or greater physical demands for which the Veteran was expected to be able to perform as a result of his service-connected disabilities.

However, the Board also notes that the Veteran experienced employment impairment as a result of nonservice-connected disabilities as well.  Namely, the Veteran has specifically indicated that in addition to his vision problems, a left arm injury and arthritis also contributed to his retirement.  Notably, in the January 2018 Vocational Employee Assessment, the private certified rehabilitation counselor specifically noted that the Veteran had other nonservice-connected disabilities that were not considered in his evaluation.

The statements of the Veteran as to his employability as a result of his service connected disabilities have been considered and they are found to be competent, credible and probative as to the symptoms experienced and observed.  However, they are outweighed by the evidence of record.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.

Accordingly, the Board finds that the preponderance of the evidence is against granting a TDIU and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


